PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss, which said stipulation is in the words and figures following, to wit: “Whereas, on November 29, 1935, the United States Board of Tax Appeals entered an order determining a deficiency in income tax against petitioner for the year 1928 in the sum of $12,575.14; and whereas, the petitioner has filed a petition for review by this Court of the Board’s decision; and whereas, a transcript of record and the briefs of both parties have been filed in this Court; and whereas, the petitioner has submitted to the respondent an offer to settle his income tax liability for the year 1928 and the accrued interest thereon by paying $14,250, in installments, as follows: $250 on the first day of each and every month, beginning March 1, 1937, until February 1, 1938, on which latter date the unpaid balance, together with interest at the rate of 6 per cent on all deferred payments, from the date of the offer, will be paid in full; and whereas, said offer has been accepted on behalf of the Attorney General of the United States; and whereas, the questions here presented have become moot: It is therefore stipulated and agreed by and between the parties, by their respective counsel, that this appeal may be dismissed.” On consideration whereof, it is now here' ordered and adjudged by this court that this petition for review of decision of the United States Board of Tax Appeals be and the same is hereby dismissed.